Exhibit 10.28

January 7, 2015

Puneet Arora
3905 Jamie Place
San Ramon, Ca 94582

RE: SVP of Global Sales

Dear Puneet,

On behalf of 8x8, Inc., a Delaware corporation (the "Company"), I am pleased to
offer you the position of SVP of Global Sales beginning January 5, 2015. The
terms of your new employment relationship with the Company will be as set forth
below and will be subject to the approval of the Company's Chief Executive
Officer.

1.    Position. You will become SVP of Global Sales. As such, you will have
responsibilities as determined by the Company's Chief Executive Officer. Your
duties and responsibilities are subject to change depending on the needs of the
Company.

2.    Compensation.

Base Salary. You will be paid an annualized salary of $275,000 payable in
accordance with the Company's standard payroll policies subject to normal
required withholding.

Salary Review. Your base salary will be reviewed as part of the Company's normal
salary review process.

Expenses. You will be reimbursed for all reasonable and necessary business
expenses incurred in the performance of your duties as provided in the Company's
Employee Handbook.

3.    Commission Plan. Starting with FQ4 2015 (January 5, 2015), while you are
Senior Vice President of Global Sales you will be eligible to participate in a
Commission Incentive Plan, with a target annual commission of $150,000 earned
quarterly based on achievement of quarterly quota. In month one and two of the
quarter you will receive a recoverable draw of $12,000 each month with a true up
at quarter end based on actual quarterly results in accordance with your
Incentive Compensation Plan. In addition you will receive an annual $75,000
bonus tied to MBOs that will be determined by the Chief Executive Officer. 40%
will be paid based on quarterly targets and 60% based on annual targets. For FQ4
2015 you will have a commission of $37,500 at target and $18,750 bonus tied to
MBOs as determined for FQ415 by the Chief Executive Officer.

1



--------------------------------------------------------------------------------





4.    Stock Awards.

Initial Equity Grants: Subject to approval by the Board of Directors, you will
receive the following awards of stock-based compensation, with the number of
shares subject to each award to be calculated by dividing the value of each
award stated below based on 30 trading-day average closing price of a share of
the Company's Common Stock immediately prior to the grant date, and vesting
commencing on the your start date:

a nonstatutory stock option valued at $600,000 to purchase shares of Common
Stock at an exercise price per share equal to Market Value on the grant date,
vesting as to one- fourth (1/4) of the shares subject to the option on the first
anniversary of your start date and as to one thirty-sixth (1/36) of the
remaining shares at the end of each consecutive month thereafter , subject to
your continued employment or other association with the Company;

RSUs for shares of Common Stock valued at $300,000 which vest at a rate of
one-fourth (1/4) of the shares after the 1st, 2nd, 3rd, 4th anniversary of your
start date, subject to your continued employment or other association with the
Company.

RSUs for shares of Common Stock valued at $150 ,000, which shares are subject to
two vesting conditions: (A) none of such RSUs shall vest unless and until the
average of the Market Value of the Common Stock exceeds 150% of the Market Value
on grant date for at least one period of 30 consecutive trading-days during the
four-year period following your start date; and (B) if condition (A) is met,
then 25% of such RSUs will vest on each consecutive anniversary of your start
date, subject to your continued employment or other association with the
Company. If condition (A) is met prior to an annual vesting date in condition
(B), the unvested RSUs shall remain subject to the annual vesting requirement in
condition (B). If condition (A) is not met within the four-year period, none of
such RSUs will ever vest;

RSUs for shares of Common Stock ("TSR Performance Shares") valued at $150,000,
which shares will vest subject to your continued service and the performance of
the price per share of the Common Stock relative to the NASDAQ Composite Index
("'IXIC) over the following three measurement periods:

25% of the TSR Performance Shares can be earned between the grant date and June
30, 2016;

5013776 % of the TSR Performance Shares can be earned between the grant date and
June 30, 2017;

2



--------------------------------------------------------------------------------





25% of the TSR Performance Shares can be earned between the grant date and June
30, 2018;

where in each such measurement period, (1) if the performance return on the
price per share of Common Stock exceeds the performance return on the NASDAQ
Composite Index, (which shall be determined by subtracting the percentage return
on the NASDAQ Composite Index from the percentage return on the price per share
of the Common Stock), then all of the TSR Performance Shares for such
measurement period will be deemed earned and will vest; (2) if the performance
return on the price per share of Common Stock is more than 50% lower than the
performance return on the NASDAQ Composition Index, then none of the TSR
Performance Shares for such measurement period will be deemed earned or vest;
and (3) if the performance return on the price per share of Common Stock is
between 0% and 50% lower than the performance return on the NASDAQ Composite
Index, then the number of TSR Performance Shares deemed earned and vesting for
such measurement period will be reduced by 2% for each 1% by which the
performance return on the NASDAQ Composite Index exceeds the performance return
on the Common Stock. The performance return on each of the price per share of
Common Stock and the NASDAQ Composite Index will be determined in the manner
described in SEC Regulation S-K, Item 201(e)(1) , which assumes a dollar amount
invested in each at the applicable price of the Common Stock and the NASDAQ
Composite Index at the beginning of the measurement period, and which shall be
compared with the dollar value of the investment at the end of the measurement
period based on the 30-day trading average price of each of the Common Stock and
the NASDAQ Composite Index prior to and through the grant date and the last
trading day of each of the relevant measurement periods, as the case may be.

Ex.1 - Assume that for the period from the grant date through June 30, 2016 the
beginning and ending prices per share of Common Stock (determined as provided
above) are $9.50 and $12.00 respectively, and the beginning and ending "IXIC are
3,660 and 3,750, respectively. Assume no dividends are paid by the Company
during the period. Therefore, $100 invested in Common Stock at the beginning of
the period is worth $126 at the end, a 26% return, and $100 invested in "IXIC at
the beginning of the period is worth $103 at the end, a return of 3%. Therefore,
the performance return on the price per share of Common Stock exceeds the
performance return on the NASDAQ Composite Index so if you are in continued
service to the Company on June 30, 2016 you will earn and vest as to 25% of the
TSR Performance Shares.

Ex.2 - Assume that for the period from the grant date through June 30, 2017, the
beginning and ending prices per share of Common Stock (determined as provided
above) are $9.50 and $8.00, respectively, and the beginning and ending "IXIC are
3, 660 and 3,250, respectively. Assume no dividends are paid by the Company
during the period. Therefore, $100 invested in Common Stock at the beginning of
the period is worth $84 at the end, (-16%) return, and $100 invested in "IXIC at
the beginning of the period is worth $89 at the end, (-11%) return. The
performance

3



--------------------------------------------------------------------------------





return on the price per share of Common Stock compared with the "IXIC is (-5%)
worse than the performance return on the NASDAQ Composite Index. Therefore, the
total number of TSR Performance Shares for the period is reduced by 10% (5% x 2)
and 90% of the 50% of the TSR Performance Shares eligible to be earned during
such measurement period, or 45% of the total number of TSR Performance Shares
will be earned and vest, if you were in continuous service to the Company
through June 30, 2017.

Share Retention: You agree to acquire and retain an ownership interest in Common
Stock which is equal in value to one times the amount of your base salary in
Paragraph 2(a). Shares counted for this purpose will consist of shares of Common
Stock you own directly by whatever means acquired, shares under unvested RSUs
that are subject only to time-based vesting, shares held in a 401(k) or similar
plan, and shares acquired under the Company's Employee Stock Purchase Plan. You
will have five years from your start date in which to meet this stock ownership
threshold. If at any time thereafter, while you remain SVP of Global Sales of
the Company, your aggregate share ownership as defined in this Paragraph 4(b)
should fall below the threshold, you agree to retain shares as they vest and you
acquire them, and not to sell any of your shares of Common Stock, until your
share ownership exceeds the threshold. In the event of a termination of your
employment, or a Corporate Transaction, this Paragraph 3(b) shall become
inapplicable.

Corporate Transaction: In the event that you are subject to an Involuntary
Termination (as defined below) within one year following a Corporate Transaction
(as defined in the 2012 plan):

if the condition in Paragraph 4(a)(iii) has been met as of the closing date of
the Corporate Transaction (based on the price per share of Common Stock being
paid in such transaction), vesting shall accelerate with respect to the
percentage of then unvested RSUs still subject to the condition in Paragraph
4(a)(iii)(B) , which equals 100% times the quotient of the number of months from
the grant date to such closing date divided by 48, and the remainder of the
unvested RSUs will continue to vest in accordance with the original vesting
schedule, subject only to your continued service subsequent to the Corporate
Transaction;

any TSR Performance Shares for which the performance conditions in Paragraph
4(a)(iv) have been met as of the closing date of the Corporate Transaction
(based on the price per share of Common Stock being paid in such transaction)
shall be settled by delivery of the corresponding number of shares of Common
Stock, and all other unvested TSR Performance Shares shall vest over the
remainder of the original period expiring June 30, 2018, subject only to your
continued service subsequent to the Corporate Transaction with no further
performance conditions; and

4



--------------------------------------------------------------------------------





all remaining unvested options and RSUs granted under paragraph 4a(i) and
4a(ii), as of the closing date of the Corporate Transaction shall continue to
vest thereafter subject only to your continued employment or other association
with the Company and if, your employment is terminated without Cause (as defined
below) within 12 months following a Corporate Transaction of the Company , all
of your remaining unvested options and RSUs granted under Paragraph 4 will vest
in full.

"Involuntary Termination" means any of the following events: (i) without your
express written consent, a significant reduction of your duties, position or
responsibilities relative to your duties, position or responsibilities in effect
immediately prior to such reduction; (ii) without your express written consent,
a material reduction by the Company (or its successor) of your base salary as in
effect immediately prior to such reduction; (iii) without your express written
consent, a material reduction by the Company (or its successor) in the kind or
level of employee benefits to which you were entitled immediately prior to such
reduction with the result that your overall benefits package is significantly
reduced; (iv) without your express written consent , your relocation to a
facility or a location more than 25 miles from our San Jose, CA location
immediately prior to such relocation; or (v) any purported termination of you
other than for Cause (as defined below); and

"Cause" means: (i) any act of personal dishonesty taken by you in connection
with your responsibilities in your service to the Company which is intended to
result in your personal enrichment ; (ii) your conviction of a felony ; (iii)
any act by you that constitutes material misconduct and is injurious to the
Company; (iv) any breach of fiduciary duty to the Company , (v) a material
breach of any agreement with the Company , or (vi) your initiating litigation
against the Company.

5.    Benefits. The Company will make available to you standard vacation,
medical and dental insurance benefits. The Company will also make available to
you a 401(k) Plan. You are eligible for benefits on the first day of your
employment. Medical benefits will start on your date of hire and your dental
will start on the first day of the month following your date of hire. You will
be eligible to participate in the employee stock purchase plan upon enrollment
by February 1st or August 1st of any year.

6.    Standard Confidentiality and Inventions Assignment Agreement. Like all
Company employees , you will be required to sign the Company's standard
Confidential Information and Inventions Assignment Agreement (the
"Confidentiality Agreement ") relating to protection of the Company's
proprietary and confidential information and assignment of inventions.

5



--------------------------------------------------------------------------------





7.    At-Will Employment. You will continue to be an employee-at-will, meaning
that either you or the Company may terminate your employment at any time,
without notice, for any reason or no reason without further obligation or
liability to either party. Such termination will not affect the parties'
respective obligations under the Confidentiality Agreement. You will receive the
Company's Employee Handbook with all of our policies and procedures on your
first day of employment, which Employee Handbook as in effect from time-to- time
will be a part of the terms of your employment with the Company.

8.    No Outside Consulting. You agree to not sit on any board of directors, or
do any outside consulting work for any other person or Company while employed
full-time at the Company other than with the advance written approval of the
Chief Executive Officer of the Company.

9.    Background Check. This offer letter is contingent upon the results of a
background check and the completion of your reference checks and may be
rescinded at any time in the event the background check fails to meet the
employment qualifications of the Company.

10.    Expiration Date. If not accepted, this offer will expire on January 8,
2015.

11.    Start Date. Your new position will be become effective as of January 12,
2015.

Please indicate your acceptance by signing and returning a copy of the signed
letter to me via e-mail or facsimile at 408-436-6417.

Congratulations on your new assignment!

Sincerely,

By:_____________________
Vikram Verma
Chief Executive Officer

ACCEPTED:

_________________________
Puneet Arora
Date: _____________________

6



--------------------------------------------------------------------------------



